Case 2:08-cr-00042-DBH Document 426 Filed 01/27/21 Page 1 of 2     PageID #: 2122




                      UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )
                                           )    CRIMINAL NO. 2:08-CR-42-DBH-01
 FREDERICK GATES,                          )
                                           )
                            DEFENDANT      )


                ORDER ON MOTION FOR RECONSIDERATION


      The defendant Frederick Gates is imprisoned at FCI Fort Dix.            On

September 23, 2020, I denied his motion for compassionate release (ECF No.

423). At the time FCI Fort Dix had one inmate and no staff who were positive for

COVID-19. Decision & Order on Mot. for Compassionate Release at 2. Now it

reports 64 inmates and 32 staff positive for the virus and 1414 inmates and 45

staff who have recovered and one inmate who died. See BOP, COVID-19 Cases,

Federal    Bureau      of     Prisons   (last    updated    Jan.   26,   2021),

https://www.bop.gov/coronavirus/. In light of the changed data, Gates has

moved for reconsideration (ECF No. 424).        The government has opposed the

motion (ECF No. 425), and the time for any reply by Gates has just expired.

      Gates, who is 48 years old, has hypertension. He says he has served 75%

of his sentence for crack cocaine trafficking, will complete the RDAP program in

February, and is scheduled for release to a halfway house on March 3, 2021.

Def.’s Mot. for Recons. at 2, 3.
Case 2:08-cr-00042-DBH Document 426 Filed 01/27/21 Page 2 of 2           PageID #: 2123




      The CDC has not changed its guidance that people with hypertension

“might” have an increased risk of severe illness if they get infected with COVID-

19, the same guidance that was in effect when I denied Gates’s motion in

September. Decision & Order on Mot. for Compassionate Release at 2; CDC,

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html   (updated   Dec.   29,

2020). As I said then, “Gates is justifiably afraid of COVID-19.” Decision &

Order on Mot. for Compassionate Release at 2.              But as in September, his

hypertension is not alone sufficient to amount to “extraordinary and compelling

reasons,” the statutory standard, 18 U.S.C. § 3582(c)(1)(A), for early release.

      The motion for reconsideration is DENIED.

      SO ORDERED.

      DATED THIS 27TH DAY OF JANUARY, 2021

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE




                                                                                      2
